UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ALFONZO FORNEY,                                                        :
                                                                       :
                                    Plaintiff,,                        :      20-CV-1996 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
QUALITY FACILITY SOLUTIONS CORP.,                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Alonzo Forney initiated this action under Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e et seq., by filing a Complaint on March 5, 2020. ECF No. 1. The
allegations concern alleged discrimination Plaintiff suffered while working for Defendant in
Brooklyn, New York — which is located in the Eastern District of New York, not the Southern
District of New York. Id. ¶ 18. The Court gave Plaintiff an opportunity to show cause why the
case should not be transferred in the interest of justice and provided that “[i]f Plaintiff does not
respond . . . by March 13, 2020, the Court will transfer the case to the Eastern District of New
York without further notice.” ECF No. 5. To date, Plaintiff has not filed a response.

        Under Section 1404(a), the Court may transfer the case “to any other district . . . where it
might have been brought” “[f]or the convenience of the parties and witnesses” and “in the
interest of justice.” 28 U.S.C. § 1404(a). Given that the events giving rise to Plaintiff’s claims
substantially occurred in Brooklyn, this case could properly have been brought in the Eastern
District. See 28 U.S.C. § 1391(b). The Court finds that the convenience of the parties and
witnesses and the interest of justice would be served by transferring the case there.

        Accordingly, the Clerk of Court is directed to transfer this case to the Eastern District of
New York forthwith (i.e., without waiting the seven days specified in Local Civil Rule 83.1) and
to close the case on this Court’s docket.

        SO ORDERED.

Dated: March 17, 2020                                      ____________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
